UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

JASMINE GRACE-LOUISE EDWARDS,

                                 Plaintiff,
         -v-                                       5:18-CV-1153
                                                   (DNH/ATB)


VANESSA E. BOGAN,


                                 Defendant.

--------------------------------

APPEARANCES:

JASMINE GRACE-LOUISE EDWARDS
Plaintiff pro se
335 Valley Drive
Syracuse, NY 13207

DAVID N. HURD
United States District Judge


                                  DECISION and ORDER

         Pro se plaintiff Jasmine Grace-Louise Edwards brought this civil rights action

pursuant to 42 U.S.C. § 1983. On Septem ber 27, 2018, Magistrate Judge Andrew T. Baxter

advised by Report-Recommendation that plaintiff's complaint be dismissed with prejudice.

Plaintiff filed objections to the Report-Recommendation.

         Based upon a de novo review of the portions of the Report-Recommendation to

which plaintiff objected, the Report-Recommendation is accepted and adopted in all

respects. See 28 U.S.C. § 636(b)(1).

         Therefore, it is
          ORDERED that

          1. Plaintiff's complaint is DISMISSED WITH PREJUDICE based on judicial

immunity and for failure to state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and (iii);

and

          2. The Clerk is directed to enter judgment accordingly and close the file.

          IT IS SO ORDERED.




Dated: October 21, 2019
       Utica, New York.




                                               -2-
